Title: To Benjamin Franklin from Jane Mecom, 18 August 1777
From: Mecom, Jane
To: Franklin, Benjamin


My Dear Brother
Philadelphia 18th Augt 1777
I have several times mentioned to you my son in law being taken and in my last that there was a master of a vesel gone to Exchange for Him. He is since got Home, and has the Prospect of a nother vesel for France, and desiers a Leter to you. I am willing to gratifie him tho I wrot but last week and have nothing more new to write which I was in hopes I Shuld by this time, however we are all well and you will no doubt hear from us in a more Direct way when any change happens. When I wrot last I had not heard of Dear Mrs. Franklins Death but as Mr. Bache had, I sopose he Informed you of it. I have heard no perticulars but Sincearly Greve for her. She must have Suffeered much in her mind how atentive soever those about her might have been to do all that was nesessary for her. She has I think a very Just charecter given her in the Philadelphia Paper Said to be writen by Mr. Hopkinson, among my other concerns She is Seldom out of my mind. I loved her gratly. Temple will mourn for her much. We have never had a Scrape of a pen from Him, nor have I recd. more than won leter from you which was from Nants. I do not Sopose Mr. Collas will see you if he gits saif there but he thinks the mention of his wifes being a Relation of yours was the means of her giting her Petion ansured in sending a person to Exchange for Him, and prehaps He thinks the Apearance of your name may befriend him on Some other ocation. I can hardly Say I hope but I wish for his Suckses. I think there was hardly Ever so unfourtunate a Famely I am not willing to think it is all oing to misconduct. I have had some children that seemed to be doing well till they were taken off by Death.
That the Blesing of God may atend you in Boath your Publick and private Affairs is the Prayer of your Affectionat Sister
Jane Mecom
 
Addressed in another hand: The Honble / Doctor Benjamin Franklin / near / Paris
Notation: Jane Mecom Phila. 18. Augt. 1778.
